Citation Nr: 0317538	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-20 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in MANILA


THE ISSUES

1.	Entitlement to service connection for heart disease.

2.	Entitlement to service connection for cholesterolemia.

3.	Entitlement to service connection for a chronic cough.

4.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.	Entitlement to service connection for tinnitus.

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




REMAND

On November 25, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  A medical examination to determine 
whether the veteran suffers from heart 
disease, cholesterolemia, and/or a 
chronic cough and an opinion regarding 
the etiology of each disability 
diagnosed.

2.  An audiology examination to determine 
whether the veteran suffers from tinnitus 
and, if so, an opinion regarding the 
etiology thereof.  

3.  In July 2000, stressor information 
was received from the veteran, as 
follows: (1) from December 1967 to 
December 1970, he was stationed off the 
shore of Vietnam and the ship was 
bombarded regularly during that period;  
(2) in 1968, while deployed in Vietnam, 
his ship was fired upon;  (3) in 1969, 
his ship picked up Vietnamese casualties 
at sea;  (4) in July 1973, he was injured 
in an automobile accident when he fell 
asleep at the wheel.
4.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors detailed in a July 2000 
statement of record.  (Provide USASCRUR 
with the information contained in 
paragraph three above.  USASCRUR need not 
comment regarding alleged stressor (4).)  
Provide USASCRUR with a copy of all DD 
Forms 214, dates of service, social 
security number, copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.  
5.  After receiving a response from 
USASCRUR, make arrangements for the 
veteran to be provided a psychiatric 
examination to diagnose all psychiatric 
disabilities and to provide an opinion 
regarding the etiology of any disease 
diagnosed.  The examiner should be take 
into account all stressors verified by 
USASCRUR as well as claimed stressor (4), 
cited above, regarding the automobile 
accident.  Please send the claims folder 
to the examiners for review. 
6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





